internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-110584-98 date date re legend settlor j k l m n trustee trust trust trust state we received your letter dated date requesting a ruling on behalf of trustee concerning the application of sec_2511 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows in settlor a resident of state created trust and trust for the benefit of settlor’s son j and j’s two sons l and m another trust trust was created in by settlor for the benefit of k j died on date survived by l and m k died on date without issue under the terms of trust the trustee who is currently trustee is authorized to pay or apply for the benefit of k and the living issue of k the net_income and principal of trust in trustee’s sole and uncontrolled discretion under article second upon the death of k without issue trust was divided into two equal parts part a and part b the income of part a was to be paid until the death of settlor’s son n to or for the benefit of n and n’s issue under the terms of trust upon n’s death without issue the remaining principal and income of part a was added to part b part b upon the death of n is to be distributed in equal shares to trust and trust in the event that one but not both of trust and trust has terminated then part b is to be paid to the trustees of the remaining trust i f neither of said trusts shall be in full force and effect then the said part b shall be distributed per stirpes to the then living issue of j and to the then living children of any deceased issue of j free and clear of all trusts trust created on date provides that trustee may during the life of j pay or apply for the benefit of any one or more of the group consisting of j and j’s living issue such amounts of income and or principal as trustee determines in trustee’s sole and uncontrolled discretion upon the death of j the then remaining principal and undistributed_income of trust is to be paid or held for the benefit of any one or more of the limited group consisting of the issue of j and the brothers of j as j may appoint in and by his will made and executed after the date of trust making specific reference to the power_of_appointment in the exercise of this power the grantor’s son may appoint outright or in trust he may select the trustee or trustees if he appoints in trust he may if he appoints in trust establish such administrative_powers for the trustee as he deems appropriate he may create life interests or other limited interests in an appointee with future interests in favor of other appointees he may impose lawful conditions on any appointment he may appoint different types of interests to selected appointees he may impose lawful spendthrift provisions on any appointee and generally he may appoint by his will in any manner he selects provided always however that no appointment authorized herein shall benefit directly or indirectly the estate of grantor’s said son or his creditors or the creditors of his estate in default of the exercise of the power_of_appointment_trust property is to be divided into as many equal shares as there are children of j then living and children of j then deceased with issue then living j died on date in article ix of j’s last will and testament j exercised the special_power_of_appointment that was granted to j under the terms of trust as follows i hereby appoint to my trustee hereinafter named all of the principal of trust remaining at my death to be held in trust and administered and disposed of as follows such trust shall continue to be known as trust trustee shall pay to or apply for the benefit of my sons l and m the lawful children of my said sons and the lawful issue of deceased lawful children of my said sons all of the net_income of trust and such amounts of principal of such trusts from time to time as my trustee deems advisable my trustee may pay or apply such income and principal to or for the benefit of one or more of the members of the aforementioned group and to the exclusion of one or more other members of said group in such amounts and proportions as it in its sole discretion shall deem advisable upon the death of the survivor of my sons l and m trustee shall divide trust into as many equal parts as there are lawful children of l and m then living plus lawful children of my said sons then deceased who have lawful issue then living_trust terminated upon the death of j when pursuant to article second all of the trust assets were distributed to j’s issue outright and free of trust trustee proposes to distribute part b of trust pursuant to the direction in trust article second paragraph b ii to trust it is represented by trustee that trust continues to have the same name and the same taxpayer_identification_number after j’s exercise of j’s special power appointing trust in further trust it is represented by trustee that no distribution or termination fees were charged to the trust account upon j’s appointment of trust corpus in further trust and no accounting was performed to mark the end of an account upon the death of j trustee requests a ruling that upon the distribution of part b of trust to trust neither l nor m will be treated as having made a transfer of property by gift subject_to the tax imposed by sec_2501 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in the present case trust has been administered since its creation in as a single trust the terms of trust after j’s appointment are substantially_similar to terms established by the settlor in discretionary distributions of income and principal to l and m the children of l and m and the issue of deceased children of l and m may be made by trustee upon the death of the survivor of l and m trust is to be divided into equal shares for the then living lawful children of l and m and the lawful deceased children of l and m who have lawful issue surviving under state law trust continues to be subject_to the same perpetuities period ie the trust must terminate within the lives in being plu sec_21 years of the creation of trust in accordingly we conclude that upon the death of n trust was still in full force and effect within the meaning of the terms of trust distribution of the trust corpus to trust is consistent with the terms of trust the intent of the settlor and applicable state law therefore upon the distribution of part b of trust to trust neither l nor m will be treated as having made a transfer of property by gift subject_to the tax imposed by sec_2501 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
